DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 3/26/2018, is being considered by the examiner.

Objections 
Claim 1 is objected.  The claim limitation “executing, by a processor” should be read “executing, by [[a]] the processor”.  An appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “crowdsourced affective data”, “a collection of stimuli”, “affective labels”, “true labels”, “an agreement multigraph”, “a pair-wise status of agreement”, “a multigraph agreement model”, “a probabilistic model”, and a “learned model” must be shown or the feature must be canceled from the claims 1-19.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views 
 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function. Such structure in the claim limitations is a processor in claims 1 and 18.  
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejection – 35 U.S.C. § 112

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites the limitation "the steps of". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the the following steps". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1 and 18 recite "the multigraph agreement model". There is insufficient antecedent basis for this limitation in the claims.  Therefore, claims 1, 18, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1 and 18 recites "the learned model". There is insufficient antecedent basis for this limitation in the claims.  Therefore, claim 1, 18, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1 and 18 recite "adjusting the crowdsourced affective data by calculating the affective labels of each stimuli based on the identified reliability of each of the plurality of annotators, thereby improving the quality of the crowdsourced affective data". It is not clear to readers from the claim language that what result of the calculation would be applied in the adjustment of the crowdsourced affective data, and how this result would cause the improvement of the quality of the crowdsourced affective data.  Therefore, claim 1, 18, and their 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 14 recites "the GLBA". There is insufficient antecedent basis for this limitation in the claims.  Therefore, claim 14 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5, 8-11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US Patent 10,387,898 B2), (“Frank”), in view of Frank_947 et al. (US Patent 10,261,947 B2), (“Frank_947”).
Regarding claim 1, Frank meets the claim limitations, as follows:
A method (i.e. a method) [Frank: col. 113, line 41] of improving quality (i.e. process may be repeated multiple times in order to refine the user models (e.g., to obtain more accurate values of user biases held by the agents), and in the same time compute more accurate scores) [Frank: col. 106, line 3-8] of crowdsourced affective data ((i.e. measurements 110 of affective response of users belonging to the crowd 100. Optionally, the measurements 110 are taken utilizing sensors coupled to the users) [Frank: col. 281, line 56-58]; (i.e. values are computed from measurements of affective response of multiple users (e.g., they may be crowd-based scores)) [Frank: col. 105, line 27-29]) based on agreement relationship between a plurality of annotators ((i.e. To identify what experiences a user has, in some embodiments, an event annotator may utilize personalized event annotators of other users) [Frank: col. 87, line 1-3]; (i.e. one or more labels assigned by
the event annotator are selected from a subset of a larger set of possible labels) [Frank: col. 85, line 22-24]; (i.e. a weight calculated for a measurement of a user whose profile is more similar to the profile of the first user is higher than a weight calculated for a measurement of a user whose profile is less similar to the profile of the first user) [Frank: col. 316, line 3-7]; (i.e. The various dimensions used to represent emotions are often correlated. For example, the values of arousal and valence are often correlated) [Frank: col. 47, line 51-53]); (i.e. the score may be indicative of the quality of the experience and/or of the emotional response users had to the experience (e.g., the score may express a level of enjoyment from having the experience). In one embodiment, a score for an experience that is computed by a scoring module, such as the score 164, may include a value representing a quality of the experience as determined based on the measurements 110. Optionally, the score includes a value that is at least one of the following: a physiological signal, a behavioral cue, an emotional state, and an affective value. Optionally, the score includes a value that is a function of measurements of at least five users. Optionally, the score is indicative of the significance of a hypothesis that the at least five users had a certain affective response. In one example, the certain affective response is manifested through changes to values of at least one of the following: measurements of physiological signals, and measurements of behavioral cues.) [Frank: col. 124, line 32-50], the method comprising the steps of (i.e. In one embodiment, a method for reporting the score for a certain experience based on measurements of affective response includes at least the following steps) [Frank: col. 113, line 41-43]: receiving ((i.e. taking) [Frank: col. 113, line 44]; (i.e. receiving, by a system comprising a processor and memory, measurements of affective response of at least ten users) [Frank: col. 197, line 66 – col. 198, line 1]), by a processor (i.e. at least some of the processing of the data is performed by a processor that receives the data) [Frank: col. 55, line 52-54], a collection of stimuli ((i.e. taking measurements of affective response of users with sensors) [Frank: col. 113, line 44-45]; (i.e. In some examples, different situations may be characterized by a user exhibiting a noticeably different affective response to certain stimuli) [Frank: col. 55, line 3-6]; (i.e. collection of labeled samples comprises samples with vectors of feature values describing events and each label corresponding to a sample represents an experience corresponding to the event described by the sample) [Frank: col. 86, line 22-27]), all the stimuli previously given affective labels by the plurality of annotators ((i.e. the measurements include measurements of affective response of at least ten users taken at most ten minutes after the users had the certain experience) [Frank: col. 113, line 45-48] ; (i.e. collection of labeled samples comprises samples with vectors of feature values describing events and each label corresponding to a sample represents an experience corresponding to the event described by the sample) [Frank: col. 86, line 22-27]; (i.e. In some examples, different situations may be characterized by a user exhibiting a noticeably different affective response to certain stimuli) [Frank: col. 55, line 3-6]; (i.e. one or more corresponding labels, each label identifying an experience the user had. Optionally, the event annotator may provide values corresponding to the confidence and/or probability that the user had the experiences identified by at least some of the one or more labels) [Frank: col. 85, line 16-21]; (i.e. one or more labels assigned by the event annotator are selected from a subset of a larger set of possible labels) [Frank: col. 85, line 22-24]); executing (i.e. execution by a system including a processor and memory) [Frank: col. 113, line 38], by a processor (i.e. at least some of the processing of the data is performed by a processor that receives the data) [Frank: col. 55, line 52-54], an algorithm operative to perform the following steps (i.e. steps of an algorithm) [Frank: col.116, line 13-14]: constructing (i.e. render a representation of the function and/or its parameters. For example, the function may be rendered as a graph) [Frank: col. 223, line 45-47] an agreement multigraph ((i.e. In one embodiment, normalization may include converting a value from the data into a binary value (e.g., the normalized value is zero if the original value is below a threshold and is one otherwise)) [Frank: col. 89, line 52-56] – Note: Paragraph 0017 of the Application spec defines the agreement multigraph as a representation of a subject pair agrees with each other indicated by a binary indicator; (i.e. the description of the function may include values such as pairs of the form (x, y) representing the function) [Frank: col. 233, line 66-67]; (i.e. other forms of data representation may be used to indicate the weight and/or degree certain emotions are to be associated with a certain score, such as graphs, tables, heat maps, and/or other forms of graphical representation of data) [Frank: col. 128, line 22-26]) including a pair-wise status ((i.e. the profile comparator 133 may determine similarity between profiles by utilizing a predictor trained on data that includes samples and their corresponding labels. Each sample includes feature values derived from a certain pair of profiles of users, and the sample's corresponding label is indicative of the similarity between the certain pair of profiles.) [Frank: col. 140, line 12-18] ; (i.e. In another embodiment, a t-test is conducted as a paired samples t-test, which involves a sample of matched pairs of similar units) [Frank: col. 219, line 40-42]; (i.e. the description of the function may include values such as pairs of the form (x, y) representing the function) [Frank: col. 233, line 66-67]) of agreement between the affective labels ((i.e. receive two or more descriptions of functions and generate a comparison between the two or more functions. In one embodiment, a description of a function may include one or more values of parameters that describe the function) [Frank: col. 233, line 55-58]; (i.e. the profile comparator 133 may determine similarity between profiles by utilizing a predictor trained on data that includes samples and their corresponding labels. Each sample includes feature values derived from a certain pair of profiles of users, and the sample's corresponding label is indicative of the similarity between the certain pair of profiles.) [Frank: col. 140, line 12-18]) given by different ones of the plurality of annotators (i.e. render a representation of the function and/or its parameters. For example, the function may be rendered as a graph, plot, and/or any other image that represents values given by the function and/or parameters of the function. Optionally, when presenting personalized functions f1 and f2 to different users, a rendered representation of the function f1 that is forwarded to a certain first user is different from a rendered representation of the function f2 that is forwarded to a certain second user) [Frank: col. 233, line 45-53], the multigraph agreement model constructed as ((i.e. the scoring module 150 utilizes modules that perform statistical tests on measurements in order to compute the preference score 4507, such as statistical test module 152 and/or statistical test module 158) [Frank: col. 13, line 63-66]; (i.e. the profile comparator 133 may determine similarity between profiles by utilizing a predictor trained on data that includes samples and their corresponding labels. Each sample includes feature values derived from a certain pair of profiles of users, and the sample's corresponding label is indicative of the similarity between the certain pair of profiles.) [Frank: col. 140, line 12-18]; (i.e. In one embodiment, normalization may include converting a value from the data into a binary value (e.g., the normalized value is zero if the original value is below a threshold and is one otherwise)) [Frank: col. 89, line 52-56]) a probabilistic model (i.e. a statistical test module) [Frank: col. 3, line 35; Figs. 18a-b]; learning (i.e. the results of the multiple personalized event annotators are combined using an ensemble learning method such as boosting) [Frank: col. 87, line 14-16] the probabilistic model ((i.e. a statistical test module) [Frank: col. 3, line 35; Figs. 18a-b]; (i.e. Predictors and estimators may utilize, in various embodiments, different types of models in order to compute labels for query samples. A plethora of machine learning algorithms is available for training different types of models that can be used for this purpose. Some of the algorithmic approaches that may be used for creating a predictor and/or estimator include classification, clustering, function prediction, regression, and/or density estimation Those skilled in the art can select the appropriate type of model and/or training algorithm depending on the characteristics of the training data (e.g., its dimensionality or the number of samples), and/or the type of value used as labels (e.g., a discrete value, a real value, or a multidimensional value). In one example, classification methods like Support Vector Machines (SVMs), Naive Bayes, nearest neighbor, decision trees, logistic regression, and/or neural networks can be used to create a model for predictors and/or estimators that predict discrete class labels.) [Frank: col. 88, line 26-43]) computationally using the crowdsourced affective data ((i.e. calculating a score for each such ranking, and comparing the scores) [Frank: col. 176, line 46-47]; (i.e. a collection of labeled samples as input to a machine learning-based model training algorithm) [Frank: col. 86, line 21-23]; (i.e. In some embodiments, a model used by a predictor and/or estimator is trained utilizing a machine learning based training algorithm) [Frank: col. 87, line 32-34]; (i.e. values are computed from measurements of affective response of multiple users (e.g., they may be crowd-based scores)) [Frank: col. 105, line 27-29]; (i.e. measurements 110 of affective response of users belonging to the crowd 100. Optionally, the measurements 110 are taken utilizing sensors coupled to the users) [Frank: col. 281, line 56-58]); identifying a reliability of each of the plurality of annotators ((i.e. the event annotator may provide values corresponding to the confidence and/or probability that the user had the experiences identified by at least some of the one or more labels) [Frank: col. 85, line 18-21]; (i.e. the score may represent a numerical value representing a probability of the experience belonging to a certain category (e.g., a value indicating whether the experience belongs to the class "popular experiences")) [Frank: col. 126, line 66 – col. 167, line 2]; (i.e. In one example, an affective value may reflect expected probability that the user corresponding to the event may have the event again) [Frank: col. 62, line 25-27]) based on the learned model ((i.e. In some embodiments, various types of machine learning-based predictors may be utilized by an event annotator. In one example, the predictor may be a multi-class classification algorithm (e.g., a neural network, a maximum entropy model, or a naive Bayes classifier) that assigns a sample with one or more labels corresponding to experiences. In another example, the event annotator may use multiple predictors, each configured to generate a value representing the probability that a sample corresponds to a certain experience. Optionally, the machine learning approaches that may be used to train the one or more models may be parametric approaches (e.g., maximum entropy models) or nonparametric (e.g., Multivariate kernel density estimation or histograms)) [Frank: col. 86, line 29-42]; (i.e. In some embodiments, measurements of affective response may be utilized to learn when to have experiences in order to increase an aftereffect associated with having the experiences) [Frank: col. 126, line 66 – col. 209, line 47-50]; (i.e. Learning Function Parameters Some embodiments in this disclosure involve functions whose targets ( codomains) include values representing affective response to an experience. Herein, parameters of such functions are typically learned based on measurements of affective response. These functions typically describe a relationship between affective response related to an experience and a parametric value.) [Frank: col. 228, line 27-34]); and adjusting ((i.e. rearrangement) [Frank: col. 147, line 50]; (i.e. updating) [Frank: col. 147, line 50]) the crowdsourced affective data by calculating the affective labels of each stimuli ((i.e. calculating multiple values of the test statistic under rearrangements
of the labels on the observed data points) [Frank: col. 217, line 35-37]; (i.e. assigns the sample to the experience with the largest number of votes. Optionally, the results of the multiple personalized event annotators are combined using an ensemble learning method such as boosting. In one embodiment, a personalized predictor is trained to predict a certain set of experiences. Optionally, one or more candidate labels for sample correspond to experiences for which the personalized predictor is trained. In such a case, the personalized event annotator may utilize prediction of other event annotators) [Frank: col. 87, line 13-22]; (i.e. In some examples, different situations may be characterized by a user exhibiting a noticeably different affective response to certain stimuli) [Frank: col. 55, line 3-6]) based on the identified reliability ((i.e. a predictor and/or estimator may return a value representing a probability of a sample according to a model utilized by the predictor and/or estimator. For example, the value may represent a probability of the sample according to a probability density function, which is described and/or defined by the model, and assigns probability values to at least some of the samples in the space of all possible samples. In one example, such a predictor may be a single class support vector machine, a naive Bayes classifier, a graphical model (e.g., Bayesian network), or a maximum entropy model. In addition to a label predicted for a query sample, in some embodiments, a predictor and/or an estimator may provide a value describing a level of confidence in the label computed for the query sample. In some cases, the value describing the confidence level may be derived directly from the computation process itself. For example, a predictor that is a classifier that selects a label for a given query sample may provide a probability or score according to which the specific label was chosen (e.g., a naive Bayes' posterior probability of the selected label or a probability derived from the distance of the sample from the hyperplane when using an SVM)) [Frank: col. 89, line 4-27]; (i.e. the higher the probability of observing a measurement based on a model, the more it is likely that the user was in the emotional state corresponding to the model) [Frank: col. 131, line 2-5]) of each of the plurality of annotators ((i.e. The probability scorer is configured to compute, for each measurement of a user, from among the users who provided measurements to compute the score, a probability of observing the measurement based on a personalized model of the user. Optionally, the personalized model of the user is trained on training data comprising measurements of affective response of the user taken while the user had a certain affective response) [Frank: col. 132, line 22-29]; (i.e. In one embodiment, a personalized predictor is trained to predict a certain set of experiences. Optionally, one or more candidate labels for sample correspond to experiences for which the personalized predictor is trained. In such a case, the personalized event annotator may utilize prediction of other event annotators) [Frank: col. 87, line 17-22] ; (i.e. the higher the probability of observing a measurement based on a model, the more it is likely that the user was in the emotional state corresponding to the model) [Frank: col. 131, line 2-5]), thereby improving the quality of the crowdsourced affective data (i.e. the more data available for training a model, and the more the training samples are similar to the samples on which the predictor and/or estimator will be used (also referred to as test samples), the more accurate the results for the test samples are likely to be) [Frank: col. 91, line 8-12].
Frank does not explicitly disclose the following claim limitations (Emphasis added).
A method of improving quality of crowdsourced affective data based on agreement relationship between a plurality of annotators, the method comprising the steps of: receiving, by a processor, a collection of stimuli, all the stimuli previously given affective labels by the plurality of annotators; executing, by a processor, an algorithm operative to perform the following steps: constructing an agreement multigraph including a pair-wise status of agreement between the affective labels given by different ones of the plurality of annotators, the multigraph agreement model constructed as a probabilistic model; learning the probabilistic model computationally using the crowdsourced affective data; identifying a reliability of each of the plurality of annotators based on the learned model; and adjusting the crowdsourced affective data by calculating the affective labels of each stimuli based on the identified reliability of each of the plurality of annotators, thereby improving the quality of the crowdsourced affective data. 
It is noted that paragraph 0017 of the application specification defines that “The agreement multigraph may be defined to represent whether a subject pair agrees with each other on stimulus of a collection of the images, indicated by a binary indicator. The binary indicator may be 1 if the answers from the subject pair meet a certain criteria, 0 if they do not.” [paragraph 0017]. In the same field of endeavor Frank_947 further discloses the claim limitations and the deficient claim limitations as follows:
constructing an agreement multigraph including a pair-wise status of agreement ((i.e. 
In one embodiment, the values in the vector Ft are binary. For example, a weight of zero in certain position represents that the factor corresponding to the certain position is not relevant, and a weight of one in that position represents that
the factor is considered relevant) [Frank_947: col. 39, line 45-49]; (i.e. In some embodiments, a factor of an event may have an associated value that is an indicator of whether a certain aspect of the event happened. Optionally, the indicator may be a binary weight, which is zero if the aspect didn't happen and one if it did) [Frank_947: col. 35, line 55-59]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Frank with Frank_947 to program the system to implement binary decision representations.  
Therefore, the combination of Frank with Frank_947 will enable the system to clarify whether an event is relevant or not [Frank_947: col. 35, line 55-59; col. 39, line 45-49]. 

Regarding claim 2, Frank meets the claim limitations as set forth in claim 1.Frank further meets the claim limitations as follow.
The method according to claim 1 (i.e. a method) [Frank: col. 113, line 41], wherein the probabilistic model (i.e. a statistical test module) [Frank: col. 3, line 35; Figs. 18a-b] is based on a reliability parameter for measuring how likely an annotator responds to a question seriously ((i.e. the event annotator may provide values corresponding to the confidence and/or probability that the user had the experiences identified by at least some of the one or more labels) [Frank: col. 85, line 18-21]; (i.e. In one example, an affective value may reflect expected probability that the user corresponding to the event may have the event again) [Frank: col. 62, line 25-27]), regularity parameters for measuring how the annotator agrees with other seriously-entered responses from a targeted population (i.e. the score may represent a numerical value representing a probability of the experience belonging to a certain category (e.g., a value indicating whether the experience belongs to the class "popular experiences")) [Frank: col. 126, line 66 – col. 167, line 2], and the probabilistic model is further (i.e. a statistical test module) [Frank: col. 3, line 35; Figs. 18a-b]  based on a pre-set rate of agreement-by-chance for each annotator ((i.e. measurements of affective response of at least ten users) [Frank: col. 197, line 67 – col. 198, line 1]; (i.e. corresponds approximately to a 95% confidence interval
surrounding the mean value m) [Frank: col. 89, line 36-37]).

Regarding claim 3, Frank meets the claim limitations as set forth in claim 1.Frank further meets the claim limitations as follow.
The method according to claim 1 (i.e. a method) [Frank: col. 113, line 41], wherein the steps further including (i.e. In one embodiment, a method for reporting the score for a certain experience based on measurements of affective response includes at least the following steps) [Frank: col. 113, line 41-43] assessing the stimuli on whether the stimuli evoke consensus emotion responses ((i.e. computing similarities between the profile of the certain user and a profile of each of the at least some of the at least ten users, weighting the measurements of the at least ten users based on the similarities, and utilizing the weights for computing the preference score) [Frank: col. 12, line 43-47]; (i.e. In some examples, different situations may be characterized by a user exhibiting a noticeably different affective response to certain stimuli. Additionally or alternatively, different situations may be characterized by the user having noticeably different baseline affective response values.) [Frank: col. 55, line 3-8]) based on the learned model (i.e. In some embodiments, various types of machine learning-based predictors may be utilized by an event annotator. In one example, the predictor may be a multi-class classification algorithm (e.g., a neural network, a maximum entropy model, or a naive Bayes classifier) that assigns a sample with one or more labels corresponding to experiences. In another example, the event annotator may use multiple predictors, each configured to generate a value representing the probability that a sample corresponds to a certain experience. Optionally, the machine learning approaches that may be used to train the one or more models may be parametric approaches (e.g., maximum entropy models) or nonparametric (e.g., Multivariate kernel density estimation or histograms)) [Frank: col. 86, line 29-42].

Regarding claim 4, Frank meets the claim limitations as set forth in claim 3.Frank further meets the claim limitations as follow.
The method according to claim 3 (i.e. a method) [Frank: col. 113, line 41], wherein identifying stimuli (i.e. affective response to certain stimuli) [Frank: col. 55, line 6] evoking highly consensus emotion responses (i.e. a majority of the measurements comprised in each subset of the measurements that is used to generate a preference ranking are prior and subsequent measurements of similar users as determined based on an output of the profile comparator 133) [Frank: col. 203, line 26-30] and identifying unreliable annotators are two sides of a learning process (i.e. In some examples, different situations may be characterized by a user exhibiting a noticeably different affective response to certain stimuli. Additionally or alternatively, different situations may be characterized by the user having noticeably different baseline affective response values) [Frank: col. 55, line 3-8] where the understanding of one side is recursively enhanced conditioned on what have been known on the other ((i.e. In some embodiments, modeling biases involves utilizing values of biases towards the quality of an experience, which may be used to correct for effects that involve the quality of the experience at a certain time. Optionally, such values are computed from measurements of affective response of multiple users (e.g., they may be crowd-based scores).) [Frank: col. 105, line 24-29]; (i.e. Optionally, in these embodiments, the software agent may receive values describing quality of experience from an external source, such as entity that computes scores for experiences. Optionally, the values received from the external source may enable an agent to compute a normalized measurement value from a measurement of affective response of a user to an experience. Optionally, the normalized value may better reflect the biases of the user (which are not related to the quality of the experience). Therefore, learning biases from normalized measurements may produce more accurate estimates of the user's biases. In these embodiments, knowing the score given to an experience may help to interpret the user's measurements of affective response) [Frank: col. 105, line 34-47]).

Regarding claim 5, Frank meets the claim limitations as set forth in claim 1.Frank further meets the claim limitations as follow.
The method according to claim 1 (i.e. a method) [Frank: col. 113, line 41], wherein each annotator pair has a binary indicator indicating whether the annotator pair's affective labels agree on a stimulus (i.e. In some embodiments, data used to generate a sample may undergo filtration (e.g., removal of values that are below a threshold) and/or normalization. In one embodiment, normalization may include converting a value from the data into a binary value (e.g., the normalized value is zero if the original value is below a threshold and is one otherwise).) [Frank: col. 89, line 50-56], the binary indicator forming the agreement multigraph ((i.e. In some embodiments, data used to generate a sample may undergo filtration (e.g., removal of values that are below a threshold) and/or normalization. In one embodiment, normalization may include converting a value from the data into a binary value (e.g., the normalized value is zero if the original value is below a threshold and is one otherwise). In another embodiment, normalization may involve transforming and/or projecting a value from the data to a different set of co-ordinates) [Frank: col. 89, line 50-56]; (i.e. the description of the function may include values such as pairs of the form (x, y) representing the function) [Frank: col. 233, line 66-67]; (i.e. other forms of data representation may be used to indicate the weight and/or degree certain emotions are to be associated with a certain score, such as graphs, tables, heat maps, and/or other forms of graphical representation of data) [Frank: col. 128, line 22-26]).

Regarding claim 8, Frank meets the claim limitations as set forth in claim 1.Frank further meets the claim limitations as follow.
The method according to claim 1 (i.e. a method) [Frank: col. 113, line 41], wherein the affective labels (i.e. one or more labels assigned by the event annotator) [Frank: col. 85, line 22-23] are binary, categorical, ordinal, or multi-dimensional ((i.e. In one embodiment, normalization may include converting a value from the data into a binary value (e.g., the normalized value is zero if the original value is below a threshold and is one otherwise). In another embodiment, normalization may involve transforming and/or projecting a value from the data to a different set of co-ordinates) [Frank: col. 89, line 50-56]; (i.e. the description of the function may include values such as pairs of the form (x, y) representing the function) [Frank: col. 233, line 66-67]; (i.e. other forms of data representation may be used to indicate the weight and/or degree certain emotions are to be associated with a certain score, such as graphs, tables, heat maps, and/or other forms of graphical representation of data) [Frank: col. 128, line 22-26]).

Regarding claim 9, Frank meets the claim limitations as set forth in claim 1.Frank further meets the claim limitations as follow.
The method according to claim 1 (i.e. a method) [Frank: col. 113, line 41], wherein the affective labels (i.e. collection of labeled samples comprises samples with vectors of feature values describing events and each label corresponding to a sample represents an experience corresponding to the event described by the sample) [Frank: col. 86, line 22-27] include emotion dimensions including valence, arousal (i.e. The various dimensions used to represent emotions are often correlated. For example, the values of arousal and valence are often correlated) [Frank: col. 47, line 51-53], dominance (i.e. In other embodiments, the weight of a mini-event is based on its associated dominance level. An event's dominance level is indicative of the extent affective response expressed by the user corresponding to the event should be associated with the event.) [Frank: col. 60, line 16-20] and likeness ((i.e. a weight calculated for a measurement of a user whose profile is more similar to the profile of the first user is higher than a weight calculated for a measurement of a user whose profile is less similar to the profile of the first user) [Frank: col. 82, line 12-17]; (i.e. In one example, the measurements may indicate an emotional state of the user (e.g., a mood the user is in), which may help identify what experience the user had (e.g., the user may be more likely to have certain experiences when in a certain mood, and/or certain experiences are likely to cause the user to be in a certain mood).) [Frank: col. 47, line 51-53]).  

Regarding claim 10, Frank meets the claim limitations as set forth in claim 1.Frank further meets the claim limitations as follow.
The method according to claim 1 (i.e. a method) [Frank: col. 113, line 41], wherein the affective labels are continuous (i.e. Different types of data fusion techniques may be employed, for example, feature-level fusion, decision-level fusion, or model-level fusion, as discussed in Nicolaou et al. (2011), "Continuous Prediction of Spontaneous Affect from Multiple Cues and Modalities in Valence-Arousal Space", IEEE Transactions on Affective Computing) [Frank: col. 93, line 33-39].  

Regarding claim 11, Frank meets the claim limitations as set forth in claim 1.Frank further meets the claim limitations as follow.
The method according to claim 1 (i.e. a method) [Frank: col. 113, line 41], wherein the method starts from a multigraph structure among subjects (i.e. The t-tests may be utilized in different ways for various tasks such as: a one-sample test of whether the mean of a population has a value specified in a null hypothesis, a two-sample test of the null hypothesis that the means of two populations are equal, a test of the null hypothesis that the difference between two responses measured on the same statistical unit has a mean value of zero, and a test of whether the slope of a regression line differs significantly from zero. Additionally, repeated t-tests may be conducted multiple times between various pairs of sets of measurements in order to evaluate relationships between multiple sets of measurements.) [Frank: col. 219, line 17-28] that is coordinated by tasks (i.e. This situation is illustrated in FIG. 31b. Before the time t', the projected scores 212b for the second experience are higher; thus, when tasked with recommending an experience for a time t<t' the recommender module 214 would recommend to have the second experience. However, after the time t', the projected scores 212a for the first experience are higher; thus, when tasked with recommending an experience for a time t>t' the recommender module 214 would recommend to have the first experience.) [Frank: col. 162, line 56-64], a task defined as each annotator annotating each stimulus with affective labels ((i.e. In one embodiment, a t-test is conducted as an independent
samples t-test. This t-test approach is used when two separate sets of, what are assumed to be, independent and identically distributed samples are obtained, one sample from each of the two populations being compared. For example, suppose we are evaluating the effect of being in a first and second locations, and we use measurements of affective response of one hundred users, where 50 users were at the first location and the other 50 users were at the second location. In this case, we have two independent samples and could use the unpaired form of the t-test.) [Frank: col. 219, line 29-39]; (i.e. In some examples, different situations may be characterized by a user exhibiting a noticeably different affective response to certain stimuli) [Frank: col. 55, line 3-6]).

Regarding claim 15, Frank meets the claim limitations as set forth in claim 1.
Frank further meets the claim limitations as follow.
The method according to claim 1 (i.e. a method) [Frank: col. 113, line 41], wherein the probabilistic model (i.e. a statistical test module) [Frank: col. 3, line 35; Figs. 18a-b] is based on the assumption that emotions are inherently subjective (i.e. users provide different numbers of measurements that correspond to events in a certain set of events may bias a score that is based on the corresponding set of events (i.e., the measurements corresponding to events belonging to the set). In particular, the score may be skewed towards users who provided a larger number of measurements and reflect values of their measurements in a possibly disproportionate way.) [Frank: col. 79, line 47-54] and there are no ground truth affective labels (i.e. in some embodiments, it may be the case that in different conditions the same signal values may correspond to different emotions (e.g., extreme excitement or high stress). Knowing the context (e.g., playing a difficult level in a game or hearing a noise when alone in a dark parking lot) can assist in deciding which emotion the user is having. Context may be given by identifying a situation the user was in when the measurement was taken. Examples of situations may include a mood of the user, a health state of the user, the type of activity the user is partaking in (e.g., relaxing, exercising, working, and/or shopping), the location 30 the user is at (e.g., at home, in public, or at work), and/or the alertness level of the user.) [Frank: col. 94, line 18-33]. 
Frank does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, wherein the probabilistic model is based on the assumption that emotions are inherently subjective and there are no ground truth affective labels. 
However, in the same field of endeavor Frank_947 further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the probabilistic model is based on the assumption that emotions are inherently subjective ((i.e. As opposed to factors of events, which are often objective values, as used herein, bias represents how a user responds to a factor (i.e., bias represents the impact of the factor on affective response), and is therefore typically subjective and may vary between users) [Frank_947: col. 94, line 18-33]; (i.e. Below are descriptions of bias values and various ways they may be used in some embodiments, including notations and ways in which data may be utilized in order to learn bias values and/or correct measurements of affective response with
respect to bias values. The description is provided for illustrative purposes; those skilled in the art will recognize that there may be other methods of notation that may be used, and other ways of handling, learning, and/or correcting biases that may be employed to achieve similar results) [Frank_947: col. 40, line 8-18]; (i.e. There are various ways in which the effects of user biases on affective response may be modeled and/or represented in embodiments described herein. Following is a discussion about different ways to model bias which starts with "bias values" and continues with "bias functions") [Frank_947: col. 39, line 60-64]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Frank with Frank_947 to model bias values and bias functions in the system.  
Therefore, the combination of Frank with Frank_947 will enable the system to provide more reliable data when the user’s input has bias [Frank_947: col. 39, line 60-64; col. 40, line 8-18]. 

Regarding claim 16, Frank meets the claim limitations as set forth in claim 1.Frank further meets the claim limitations as follow.
The method according to claim 1 (i.e. a method) [Frank: col. 113, line 41], wherein the consensus of affective labels is at a global scale ((i.e. the event annotator may provide values corresponding to the confidence and/or probability that the user had the experiences identified by at least some of the one or more labels) [Frank: col. 85, line 16-21]; (i.e. all of the measurements comprised in each subset of the measurements that is used to generate a preference ranking are prior and subsequent measurements of a single user.) [Frank: col. 213, line 40-41]).

Regarding claim 17, Frank meets the claim limitations as set forth in claim 1.Frank further meets the claim limitations as follow.
The method according to claim 1 (i.e. a method) [Frank: col. 113, line 41], wherein the unreliable annotators are identified by observing the distribution of all labels of the annotator in different emotion dimensions and spotting abnormality (i.e. In another embodiment, profiles of users may be clustered by the profile comparator 133 into clusters using one or more clustering algorithms that are known in the art (e.g., k-means, hierarchical clustering, or distribution-based Expectation-Maximization). Optionally, profiles that fall within the same cluster are considered similar to each other, while profiles that fall in different clusters are not considered similar to each other) [Frank: col. 139, line 57-65].

Regarding claim 18, Frank meets the claim limitations, as follows:
A system (i.e. systems) [Frank: col. 2, line 6] for improving quality (i.e. process may be repeated multiple times in order to refine the user models (e.g., to obtain more accurate values of user biases held by the agents), and in the same time compute more accurate scores) [Frank: col. 106, line 3-8] of crowdsourced affective data ((i.e. values are computed from measurements of affective response of multiple users (e.g., they may be crowd-based scores)) [Frank: col. 105, line 27-29]; (i.e. measurements 110 of affective response of users belonging to the crowd 100. Optionally, the measurements 110 are taken utilizing sensors coupled to the users) [Frank: col. 281, line 56-58]) based on agreement relationship between a plurality of annotators ((i.e. To identify what experiences a user has, in some embodiments, an event annotator may utilize personalized event annotators of other users) [Frank: col. 87, line 1-3]; (i.e. one or more labels assigned by
the event annotator are selected from a subset of a larger set of possible labels) [Frank: col. 85, line 22-24]; (i.e. a weight calculated for a measurement of a user whose profile is more similar to the profile of the first user is higher than a weight calculated for a measurement of a user whose profile is less similar to the profile of the first user) [Frank: col. 316, line 3-7]; (i.e. The various dimensions used to represent emotions are often correlated. For example, the values of arousal and valence are often correlated) [Frank: col. 47, line 51-53]); (i.e. the score may be indicative of the quality of the experience and/or of the emotional response users had to the experience (e.g., the score may express a level of enjoyment from having the experience). In one embodiment, a score for an experience that is computed by a scoring module, such as the score 164, may include a value representing a quality of the experience as determined based on the measurements 110. Optionally, the score includes a value that is at least one of the following: a physiological signal, a behavioral cue, an emotional state, and an affective value. Optionally, the score includes a value that is a function of measurements of at least five users. Optionally, the score is indicative of the significance of a hypothesis that the at least five users had a certain affective response. In one example, the certain affective response is manifested through changes to values of at least one of the following: measurements of physiological signals, and measurements of behavioral cues.) [Frank: col. 124, line 32-50], comprising: a processor (i.e. a system comprising a processor) [Frank: col. 197, line 66]; a memory (i.e. a system comprising a processor and memory) [Frank: col. 197, line 66-67], the memory containing programming instructions thereon (i.e. In response to execution by a system instructions for implementing the method may be stored on a computer-readable medium) [Frank: col. 12, line 19-21] that, when executed, cause the processor to complete the steps including ((i.e. including a processor and memory, the instructions cause the system to perform operations of the method) [Frank: col. 113, line 41-43]; (i.e. In one embodiment, a method for reporting the score for a certain experience based on measurements of affective response includes at least the following steps) [Frank: col. 113, line 41-43]):
receiving ((i.e. taking) [Frank: col. 113, line 44]; (i.e. receiving, by a system comprising a processor and memory, measurements of affective response of at least ten users) [Frank: col. 197, line 66 – col. 198, line 1]) a collection of stimuli ((i.e. taking measurements of affective response of users with sensors) [Frank: col. 113, line 44-45]; (i.e. In some examples, different situations may be characterized by a user exhibiting a noticeably different affective response to certain stimuli) [Frank: col. 55, line 3-6]; (i.e. collection of labeled samples comprises samples with vectors of feature values describing events and each label corresponding to a sample represents an experience corresponding to the event described by the sample) [Frank: col. 86, line 22-27]), all the stimuli previously given affective labels by the plurality of annotators ((i.e. the measurements include measurements of affective response of at least ten users taken at most ten minutes after the users had the certain experience) [Frank: col. 113, line 45-48] ; (i.e. collection of labeled samples comprises samples with vectors of feature values describing events and each label corresponding to a sample represents an experience corresponding to the event described by the sample) [Frank: col. 86, line 22-27]; (i.e. In some examples, different situations may be characterized by a user exhibiting a noticeably different affective response to certain stimuli) [Frank: col. 55, line 3-6]; (i.e. one or more corresponding labels, each label identifying an experience the user had. Optionally, the event annotator may provide values corresponding to the confidence and/or probability that the user had the experiences identified by at least some of the one or more labels) [Frank: col. 85, line 16-21]; (i.e. one or more labels assigned by the event annotator are selected from a subset of a larger set of possible labels) [Frank: col. 85, line 22-24]); constructing (i.e. render a representation of the function and/or its parameters. For example, the function may be rendered as a graph) [Frank: col. 223, line 45-47] an agreement multigraph ((i.e. In one embodiment, normalization may include converting a value from the data into a binary value (e.g., the normalized value is zero if the original value is below a threshold and is one otherwise)) [Frank: col. 89, line 52-56] – Note: Paragraph 0017 of the Application spec defines the agreement multigraph as a representation of a subject pair agrees with each other indicated by a binary indicator; (i.e. the description of the function may include values such as pairs of the form (x, y) representing the function) [Frank: col. 233, line 66-67]; (i.e. other forms of data representation may be used to indicate the weight and/or degree certain emotions are to be associated with a certain score, such as graphs, tables, heat maps, and/or other forms of graphical representation of data) [Frank: col. 128, line 22-26]) including a pair-wise status ((i.e. the profile comparator 133 may determine similarity between profiles by utilizing a predictor trained on data that includes samples and their corresponding labels. Each sample includes feature values derived from a certain pair of profiles of users, and the sample's corresponding label is indicative of the similarity between the certain pair of profiles.) [Frank: col. 140, line 12-18] ; (i.e. In another embodiment, a t-test is conducted as a paired samples t-test, which involves a sample of matched pairs of similar units) [Frank: col. 219, line 40-42]; (i.e. the description of the function may include values such as pairs of the form (x, y) representing the function) [Frank: col. 233, line 66-67]) of agreement between the affective labels ((i.e. receive two or more descriptions of functions and generate a comparison between the two or more functions. In one embodiment, a description of a function may include one or more values of parameters that describe the function) [Frank: col. 233, line 55-58]; (i.e. the profile comparator 133 may determine similarity between profiles by utilizing a predictor trained on data that includes samples and their corresponding labels. Each sample includes feature values derived from a certain pair of profiles of users, and the sample's corresponding label is indicative of the similarity between the certain pair of profiles.) [Frank: col. 140, line 12-18]) given by different ones of the plurality of annotators (i.e. render a representation of the function and/or its parameters. For example, the function may be rendered as a graph, plot, and/or any other image that represents values given by the function and/or parameters of the function. Optionally, when presenting personalized functions f1 and f2 to different users, a rendered representation of the function f1 that is forwarded to a certain first user is different from a rendered representation of the function f2 that is forwarded to a certain second user) [Frank: col. 233, line 45-53], the multigraph agreement model constructed as ((i.e. the scoring module 150 utilizes modules that perform statistical tests on measurements in order to compute the preference score 4507, such as statistical test module 152 and/or statistical test module 158) [Frank: col. 13, line 63-66]; (i.e. the profile comparator 133 may determine similarity between profiles by utilizing a predictor trained on data that includes samples and their corresponding labels. Each sample includes feature values derived from a certain pair of profiles of users, and the sample's corresponding label is indicative of the similarity between the certain pair of profiles.) [Frank: col. 140, line 12-18]; (i.e. In one embodiment, normalization may include converting a value from the data into a binary value (e.g., the normalized value is zero if the original value is below a threshold and is one otherwise)) [Frank: col. 89, line 52-56]) a probabilistic model (i.e. a statistical test module) [Frank: col. 3, line 35; Figs. 18a-b]; learning (i.e. the results of the multiple personalized event annotators are combined using an ensemble learning method such as boosting) [Frank: col. 87, line 14-16] the probabilistic model ((i.e. a statistical test module) [Frank: col. 3, line 35; Figs. 18a-b]; (i.e. Predictors and estimators may utilize, in various embodiments, different types of models in order to compute labels for query samples. A plethora of machine learning algorithms is available for training different types of models that can be used for this purpose. Some of the algorithmic approaches that may be used for creating a predictor and/or estimator include classification, clustering, function prediction, regression, and/or density estimation Those skilled in the art can select the appropriate type of model and/or training algorithm depending on the characteristics of the training data (e.g., its dimensionality or the number of samples), and/or the type of value used as labels (e.g., a discrete value, a real value, or a multidimensional value). In one example, classification methods like Support Vector Machines (SVMs), Naive Bayes, nearest neighbor, decision trees, logistic regression, and/or neural networks can be used to create a model for predictors and/or estimators that predict discrete class labels.) [Frank: col. 88, line 26-43]) computationally using the crowdsourced affective data ((i.e. calculating a score for each such ranking, and comparing the scores) [Frank: col. 176, line 46-47]; (i.e. a collection of labeled samples as input to a machine learning-based model training algorithm) [Frank: col. 86, line 21-23]; (i.e. In some embodiments, a model used by a predictor and/or estimator is trained utilizing a machine learning based training algorithm) [Frank: col. 87, line 32-34]; (i.e. values are computed from measurements of affective response of multiple users (e.g., they may be crowd-based scores)) [Frank: col. 105, line 27-29]; (i.e. measurements 110 of affective response of users belonging to the crowd 100. Optionally, the measurements 110 are taken utilizing sensors coupled to the users) [Frank: col. 281, line 56-58]); identifying a reliability of each of the plurality of annotators ((i.e. the event annotator may provide values corresponding to the confidence and/or probability that the user had the experiences identified by at least some of the one or more labels) [Frank: col. 85, line 18-21]; (i.e. the score may represent a numerical value representing a probability of the experience belonging to a certain category (e.g., a value indicating whether the experience belongs to the class "popular experiences")) [Frank: col. 126, line 66 – col. 167, line 2]; (i.e. In one example, an affective value may reflect expected probability that the user corresponding to the event may have the event again) [Frank: col. 62, line 25-27]) based on the learned model ((i.e. In some embodiments, various types of machine learning-based predictors may be utilized by an event annotator. In one example, the predictor may be a multi-class classification algorithm (e.g., a neural network, a maximum entropy model, or a naive Bayes classifier) that assigns a sample with one or more labels corresponding to experiences. In another example, the event annotator may use multiple predictors, each configured to generate a value representing the probability that a sample corresponds to a certain experience. Optionally, the machine learning approaches that may be used to train the one or more models may be parametric approaches (e.g., maximum entropy models) or nonparametric (e.g., Multivariate kernel density estimation or histograms)) [Frank: col. 86, line 29-42]; (i.e. In some embodiments, measurements of affective response may be utilized to learn when to have experiences in order to increase an aftereffect associated with having the experiences) [Frank: col. 126, line 66 – col. 209, line 47-50]; (i.e. Learning Function Parameters Some embodiments in this disclosure involve functions whose targets ( codomains) include values representing affective response to an experience. Herein, parameters of such functions are typically learned based on measurements of affective response. These functions typically describe a relationship between affective response related to an experience and a parametric value.) [Frank: col. 228, line 27-34]); and adjusting ((i.e. rearrangement) [Frank: col. 147, line 50]; (i.e. updating) [Frank: col. 147, line 50]) the crowdsourced affective data by calculating the affective labels of each stimulus ((i.e. calculating multiple values of the test statistic under rearrangements
of the labels on the observed data points) [Frank: col. 217, line 35-37]; (i.e. assigns the sample to the experience with the largest number of votes. Optionally, the results of the multiple personalized event annotators are combined using an ensemble learning method such as boosting. In one embodiment, a personalized predictor is trained to predict a certain set of experiences. Optionally, one or more candidate labels for sample correspond to experiences for which the personalized predictor is trained. In such a case, the personalized event annotator may utilize prediction of other event annotators) [Frank: col. 87, line 13-22]; (i.e. In some examples, different situations may be characterized by a user exhibiting a noticeably different affective response to certain stimuli) [Frank: col. 55, line 3-6]) based on the identified reliabilities ((i.e. a predictor and/or estimator may return a value representing a probability of a sample according to a model utilized by the predictor and/or estimator. For example, the value may represent a probability of the sample according to a probability density function, which is described and/or defined by the model, and assigns probability values to at least some of the samples in the space of all possible samples. In one example, such a predictor may be a single class support vector machine, a naive Bayes classifier, a graphical model (e.g., Bayesian network), or a maximum entropy model. In addition to a label predicted for a query sample, in some embodiments, a predictor and/or an estimator may provide a value describing a level of confidence in the label computed for the query sample. In some cases, the value describing the confidence level may be derived directly from the computation process itself. For example, a predictor that is a classifier that selects a label for a given query sample may provide a probability or score according to which the specific label was chosen (e.g., a naive Bayes' posterior probability of the selected label or a probability derived from the distance of the sample from the hyperplane when using an SVM)) [Frank: col. 89, line 4-27]; (i.e. the higher the probability of observing a measurement based on a model, the more it is likely that the user was in the emotional state corresponding to the model) [Frank: col. 131, line 2-5]) of the plurality of annotators ((i.e. The probability scorer is configured to compute, for each measurement of a user, from among the users who provided measurements to compute the score, a probability of observing the measurement based on a personalized model of the user. Optionally, the personalized model of the user is trained on training data comprising measurements of affective response of the user taken while the user had a certain affective response) [Frank: col. 132, line 22-29]; (i.e. In one embodiment, a personalized predictor is trained to predict a certain set of experiences. Optionally, one or more candidate labels for sample correspond to experiences for which the personalized predictor is trained. In such a case, the personalized event annotator may utilize prediction of other event annotators) [Frank: col. 87, line 17-22] ; (i.e. the higher the probability of observing a measurement based on a model, the more it is likely that the user was in the emotional state corresponding to the model) [Frank: col. 131, line 2-5]), thereby improving the quality of the crowdsourced affective data (i.e. the more data available for training a model, and the more the training samples are similar to the samples on which the predictor and/or estimator will be used (also referred to as test samples), the more accurate the results for the test samples are likely to be) [Frank: col. 91, line 8-12].
Frank does not explicitly disclose the following claim limitations (Emphasis added).
A system for improving quality of crowdsourced affective data based on agreement relationship between a plurality of annotators, comprising: a processor; a memory, the memory containing programming instructions thereon that, when executed, cause the processor to complete the steps including: receiving a collection of stimuli, all the stimuli previously given affective labels by the plurality of annotators; constructing an agreement multigraph including a pair-wise status of agreement between the affective labels given by different ones of the plurality of annotators, the multigraph agreement model constructed as a probabilistic model; learning the probabilistic model computationally using the crowdsourced affective data; identifying a reliability of each of the plurality of annotators based on the learned model; and adjusting the crowdsourced affective data by calculating the affective labels of each stimulus based on the identified reliabilities of the plurality of annotators, thereby improving the quality of the crowdsourced affective data. 
It is noted that paragraph 0017 of the application specification defines that “The agreement multigraph may be defined to represent whether a subject pair agrees with each other on stimulus of a collection of the images, indicated by a binary indicator. The binary indicator may be 1 if the answers from the subject pair meet a certain criteria, 0 if they do not.” [paragraph 0017]. In the same field of endeavor Frank_947 further discloses the claim limitations and the deficient claim limitations as follows:
constructing an agreement multigraph including a pair-wise status of agreement ((i.e. 
In one embodiment, the values in the vector Ft are binary. For example, a weight of zero in certain position represents that the factor corresponding to the certain position is not relevant, and a weight of one in that position represents that
the factor is considered relevant) [Frank_947: col. 39, line 45-49]; (i.e. In some embodiments, a factor of an event may have an associated value that is an indicator of whether a certain aspect of the event happened. Optionally, the indicator may be a binary weight, which is zero if the aspect didn't happen and one if it did) [Frank_947: col. 35, line 55-59]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Frank with Frank_947 to program the system to implement binary decision representations.  
Therefore, the combination of Frank with Frank_947 will enable the system to clarify whether an event is relevant or not [Frank_947: col. 35, line 55-59; col. 39, line 45-49]. 
Regarding claim 19, Frank meets the claim limitations as set forth in claim 18.Frank further meets the claim limitations as follow.
The system according to claim 18 (i.e. systems) [Frank: col. 2, line 6], wherein the steps further including (i.e. In one embodiment, a method for reporting the score for a certain experience based on measurements of affective response includes at least the following steps) [Frank: col. 113, line 41-43] assessing the stimuli on whether the stimuli evoke consensus emotion responses ((i.e. computing similarities between the profile of the certain user and a profile of each of the at least some of the at least ten users, weighting the measurements of the at least ten users based on the similarities, and utilizing the weights for computing the preference score) [Frank: col. 12, line 43-47]; (i.e. In some examples, different situations may be characterized by a user exhibiting a noticeably different affective response to certain stimuli Additionally or alternatively, different situations may be characterized by the user having noticeably different baseline affective response values.) [Frank: col. 55, line 3-8]) based on the learned model (i.e. In some embodiments, various types of machine learning-based predictors may be utilized by an event annotator. In one example, the predictor may be a multi-class classification algorithm (e.g., a neural network, a maximum entropy model, or a naive Bayes classifier) that assigns a sample with one or more labels corresponding to experiences. In another example, the event annotator may use multiple predictors, each configured to generate a value representing the probability that a sample corresponds to a certain experience. Optionally, the machine learning approaches that may be used to train the one or more models may be parametric approaches (e.g., maximum entropy models) or nonparametric (e.g., Multivariate kernel density estimation or histograms)) [Frank: col. 86, line 29-42].

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US Patent 10,387,898 B2), (“Frank”), in view of Frank_947 et al. (US Patent 10,261,947 B2), (“Frank_947”), in view of Zadeh et al. (US Patent 9,916,538 B2), (“Zadeh”).
Regarding claim 12, Frank meets the claim limitations as set forth in claim 1.Frank further meets the claim limitations as follow.
The method according to claim 1 (i.e. a method) [Frank: col. 113, line 41], wherein the annotators' performance is modeled in two modes (i.e. The system is modeled) [Frank: col. 19, line 55; Figs. 2a, 3, 5, 8, 10a, 14a, 15a-c, 18a-c, 20-22] via the multigraph ((i.e. In one embodiment, normalization may include converting a value from the data into a binary value (e.g., the normalized value is zero if the original value is below a threshold and is one otherwise).) [Frank: col. 89, line 52-56]; (i.e. the description of the function may include values such as pairs of the form (x, y) representing the function) [Frank: col. 233, line 66-67]; (i.e. other forms of data representation may be used to indicate the weight and/or degree certain emotions are to be associated with a certain score, such as graphs, tables, heat maps, and/or other forms of graphical representation of data) [Frank: col. 128, line 22-26]), the two modes including a reliable mode where the behaviors of the annotators are assumed to be different ((i.e. for a first significance level for a hypothesis computed based on measurements of at least ten users to reach a certain level) [Frank: col. 133, line 36-38]; (i.e. a function that computes expected affective response to an experience based on the duration (how long) a user has an experience, may also receive as input a value representing the age of the user, and thus, may return different target values for different users) [Frank: col. 230, line 37-41]) and a random mode where the behavior is assumed to be shared across different annotators ((i.e. a second significance level for the hypothesis, computed based on the measurements of affective response of a randomly selected group) [Frank: col. 133, line 38-41]; (i.e. a permutation test (also called a randomization test, re-randomization test, or an exact test) may be any type of statistical significance test in which the distribution of the test statistic under the null hypothesis is obtained by calculating multiple values of the test statistic under rearrangements of the labels on the observed data points) [Frank: col. 217, line 32-37]).  
Frank and Frank_947 do not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, wherein the annotators' performance is modeled in two modes via the multigraph, the two modes including a reliable mode where the behaviors of the annotators are assumed to be different and a random mode where the behavior is assumed to be shared across different annotators. 
However, in the same field of endeavor Zadeh further discloses the claim limitations and the deficient claim limitations, as follows:
a reliable mode where the behaviors of the annotators are assumed to be different ((i.e. Learning Machines: In one embodiment, for fitting the data points, the "overfitting" problem may cause that we use lower order curve fitting, even if they actually have higher order curve in reality in behavior. In one embodiment, for training, for more reliable data points, we set more weights, or increase the copies of that data point with the same ratio, as new training samples. In one embodiment, for the gradient descent method, if going stochastically, one data point at a time, we go toward the optimum point with the step size proportional to the reliability of that data, e.g. the higher the reliability factor (which is a part of the Z-factor), the higher the step size.) [Zadeh: col. 250, line 6-18; Please also see “z-numbers – level 3 statements – input module” in Fig. 108]; (i.e. In one embodiment, we can ask the user or third party, e.g. friend or public, to tag names or objects, or as crowdsourcing effort or by voting scheme, e.g. paid service or free, or they do it on their own, because e.g. the (assuming unbiased) people familiar with a person may be the best or most reliable people to tag the album or pictures of that person) [Zadeh: col. 198, line 25-31] and a random mode ((i.e. X is a fuzzy-set-valued random variable and R is a fuzzy random set) [Zadeh: col. 66, line 15-16; Please see “fuzzy number & random numbers – level 2 statements – input module” in Fig. 108]; (i.e. a random-set constraint may be viewed as a conjunction of a probabilistic constraint and either a possibilistic or veristic constraint. The Dempster-Shafer theory of evidence is, in effect, a theory of possibilistic random-set constraints. The derivation graph of a composite constraint defines how it can be derived from primary constraints) [Zadeh: col. 69, line 26-32]) ;
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Frank and Frank_947 with Zadeh to model the inputs of the system in at least two modes associated with reliable data and random data.  
Therefore, the combination of Frank and Frank_947 with Zadeh will enable the system to train the learning machines with more data in order to optimize the performance of the system [Zadeh: col. 127, line 34-35; col. 162, line 34-37]. 

Allowable Subject Matter
21.        Claims 6-7 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base claim and any intervening claims. This objection is given with a condition that all objections and rejections of related claims are addressed. 
22.        Claims 6 and 14 recite a gated latent beta allocation (GLBA) model, which could not be found in the arts.  Hence claim 6, 14, and their dependent claims are objected. 
23.        Claim 13 recites several steps of a variational expectation-maximization (EM) algorithm to estimate reliability and regularity parameters.  These steps operate in explicit ways on specific sets of data to compute specific parameters. There is no articulate reasoning to combine the prior arts to arrive in the context of the claim inventions.

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Philip P. Dang/Primary Examiner, Art Unit 2488